THOMSEN, Chief Judge.
In this damage suit arising out of an ordinary rear-end collision between two automobiles, plaintiff has served on defendant over 200 interrogatories, said by her attorney to have been copied from a form book. Defendant has moved for a protective order under Rules 30(b) and 33, F.R.Civ.P.
The information requested by plaintiff includes the color of defendant’s hair and eyes, his place of birth, the names and addresses of his parents, spouse, former spouse and children, the date and place of his marriage and of any divorce, former convictions of motor vehicle violations, the names of witnesses whom defendant intends to produce to prove certain facts, and whether it was snowing and the lighting conditions at the time of the accident (5 p. m. on July 27 in Anne Arundel County).
Although this Court is committed to the liberal use of interrogatories for legitimate purposes, the Court expects counsel to use some judgment in preparing interrogatories. The interrogatories served by plaintiff in this case are oppressive and many of them are frivolous.
Defendant will not be required to answer any of them. His motion for a protective order is granted, without prejudice to plaintiff’s right to file a reasonable set of interrogatories.